               Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 1 of 26 PageID #: 1
                =.••

 AO 106 (Rev'' 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Delaware

               In the Matter of the Search of ·                         )
          (Briefly describe the property to be searched
           or identify the person by name and address)
                                                                        )
                                                                                                   51-"1
                                                                        l
                                                                                  Case No. 20-
   One white Nissan NV Cargo Van Bearing Delaware
                license plate CL75556
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

property to_ be searched and give its location):                    D                         ·   Fe! (n'\
penalty of perjury that I have reason to believe that on i : ~ ~ o n or i oerty (identify the person or describe the
                                                                                I) A {r)
  SeeAttachmentA                                                                rJ . ~            LS~
loc~ted in the _ _ _ _ _ _ _ _ District of                                  Delaware              , there is now conceajed,(idimtify the
                                                                                                                        t   :• • .
person or describe the property to be seized):

  See Attachment B
                                                                                                                   MAR - 9 2020
          The basis for the search under Fed. R. ~rim. P. 41 (c) is (check one or more):
                   M
                  evidence of a crime;                                              ·
                   Mcontraband, fruits of crime, or other items illegally possessed;
                   &f property designed for use, intended for.use, or used in committing a ~rime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                         .             Offense Description
        18 U.S.C. §§ 1341, 1343, 1349              Mail Fraud, Wire Fraud, Conspiracy to Commit Mail and Wire Fraud
        21 U.S.C. §§ 331, 333, 352                 Misbranding of Drugs and Devices

         The application is based on these facts:
        See attached Affidavit and Exhibit 1.


           ~   Continued on the attached sheet.
           0 Delayed notice of         days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             .under 18 U.S.C. § 3103a, the basis of which is set forth on th~ attached sheet.


                                                                            ~<~
                                                                                       Jennifer Taylor, Special Agent, FBI
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:

City and state: Wilmington, Delaware                                          Hon. Mary Pat Thynge, Chief U.S. Magistrate Judge
                                                                                              Printed name and title
       Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 2 of 26 PageID #: 2



                            IN THE UNITED STATES DISTRICT COURT
                               F.OR THE DISTRICT OF DELAWARE


  IN THE MATTER OF THE SEARCH OF:                        Case No. 20-   $-:}M
  One wru.te Nissan NV Cargo Van Bearing
  Delaware license plate CL75556



          I, JENNIFE~ TAYLOR, a Special Agent with the Federal Bureau of In.vestigation ("FBI"),

 being .duly sworn, deposes and states as follows:

 I. Introduction and Affiant Background

          1.    . I am currently assigned to the investigation ofDONATA POLISENO and LOUIS

 GRASSO (collectiveiy, the "Target Subjects'1), among others, related to a scheme to engage in the

 procurement, development, manufacture, shipment, purchase, sale, or distribution of custom-

 made, adulterated and/or misbranded drugs.

         2.      As set forth below, there is probable cause to believe that the_ Target Subjects are

 engaging in a scheme to obtain, distribute, and administer adulterated and/or misbranded drugs_ in

 order to defraud race1:!-"acks by placing and racing horses in races after secretly administering such

 substances to the racing horse in violation of 18 D.S.C. § 1341 (mail fraud); 18 U.S.C._ § 1343

 (wire fraud); 18 U.S.C. § 1349 (conspiracy to commit mail and wire fraud); and 21 U.S.C. §§ 331,
                        .                            .


· 33-3, 352 (misbranding of drugs and devices) (collectively, the "Subject Offenses").

         3.      I make this Affidavit in support of an application pursuant tq Rule 41 of the Federal

 Rules of Crim.fual Procedure for a warrant for the vehicle described as one white Nissan NV Cargo

 Van bearing Delaware license plate CL75556
                                       .
                                            (the "Poliseno
                                                        .
                                                           Target Vehicle"), currently located

 at the premises at ·                       ~. Hartley, Delaware, 19953, more particularly described

 in Attacbnient A. As outlined below, there is probable cause to believe that evidence, fruits and.


 2019.11.19
     Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 3 of 26 PageID #: 3



hl.strumentalities of the· above-enumerated offenses - more particularly described in Attachment B

-will be found in the Poliseno Target Vehicle.

        4.      I am a Special Agent with the FBI and have been for approximately two and a half

years. As such, I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 4l(a)(2)(C), that is, a government agent engaged in enforcing the· criminal

laws and duly authorized by the Attorney General to request a search. warrant. I am currently

assigned to the Eurasian Organized Crime Task Force, a squad that investigates, among other

things, racketeering and organized crime and I have been personally involved in the investigation

described further below. ·puring my time with the FBI, I have participated in investigations of

racketeering enterprises, illegal gambling operations, unla\Vful drugtra:fficking, and violent crimes

and, among other things, have conducted or participated in. surveillance, the execution of search

warrants and cellphone location-tracking orders and warrants, and debriefings of informants. I

have ·also participated in the investigation of 1;b.e supply, distribution, administration, and testing

of prohibited substances within the context of professional horseracing. Through my training,
                                             .                                     '
·education and experience, and from my conversations with other agents involved in this

investigation, I have become familiar with the structure, hierarchies, and organization of organized

criminal groups and complex criminal networks, and the manner in which such groups and

networks. operate to engage in various fraudulent schemes and the "lingo" and coded language

used by the members and associates of such groups and networks.

       5.      This affidavit is based upon my personal knowledge; my review of documents and

other· evidence; my conversations with other law enforcement personnel; and my training and

experience. Because this affidavit is being submitted for· the limited purpose of establishing

probable cause, it does not include all the facts that I have learned during the course of my




                                                  2
     Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 4 of 26 PageID #: 4



investigation. Where the contents of documents and the actions, statements, and conversation~ of

others 'are reported herein, they are reported in substance and in part, except where otherwise

indicated.

II. Probable Cause

    A. Horse Doping Investigation

        6.     On or about March 6, 2020, the Hori. Mary Pat Thynge, 9hief United States

Magistrate Judge~ authorized a search warrant for                       _______ , Hartley, Delaware,

19953, the residence and office of DONATO POLISENO (the "Poliseno Residence"). The

affidavit in support of that warrant is attached as Exhibit 1, hereto, and incorporated herein.

    B. Poliseno

       7.      On or about March 9, 2020, the FBI arrested DONATO POLISENO and searched

                          , Hartley, Delaware 19953. At that time, law enforcement observed the

_Poliseno Target Vehicle parked
                          .
                                in the driveway of the Poliseno Residence.
                                                                  .
                                                                           From the exterior of

the Poliserio
           .
              Target Vehicle, law enforcement
                                       .
                                              was able to. observe, through the rear window of

that vehicle, what appears to be a mobile pharmacy. Among other substances, law enforcement

was able to view a bottle appearing to be from "Rapid Equine" (which, from my conversations

with other agents assigned to this case, and from my review of recorded conversations, including

that quoted in Paragraph 15 of Exhibit 1, I understand to be an equine drug distributor :from which

POLISENO obtained drugs for use in compounding and creating PEDs); "P-Block," which appears
                                       '             .

to be consistent with labeling for an analgesic, or "pain blocking," substance; and saline solution,

which I understand to b~ used to mix certain PEDs. Law enforcement also observed packages

bearing UPS ground mailing labels directing shipments by "Midwest Veterinary Supply'' to the

Poliseno Residence.




                                                 3
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 5 of 26 PageID #: 5



ill; Conclusion

       8.      Based on the foregoing, I submit that probable ·cause exists to ·believe that ·the

Poliseno Target Vehicle, described in Attachment A, contajn the items listed in Attachment B,

which are believed to be evidence, fruits, property designed for use, intended for use, or used in

committing violations of 18 U._S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire_fraud); 18 U.S.C.

§ 1349 (conspiracy to commit mail and wire fraud); and 21 U.S.C. §§ 331,333,352 (misbranding

of drugs and devices).




                                          Special Agent
                                          Federal Bureau of Investigation
Sworn to before me on
~ day of March, 2020




                                               4
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 6 of 26 PageID #: 6




                                     ATTACHMENT A
                                  Premises to be Searched

The premises to be searched, the Poliseno Target Vehicle, are described as follows, and include
all locked and closed container~ found therein:

One white Nissan NV Cargo Van bearing-Delaware license plate CL75556.




                       t,
      Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 7 of 26 PageID #: 7



                                        ATTACHMENT B.

 Items to Be Seized

     A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

           The items to be seized from the Poliseno Target Vehicle consist of the following evidence,
· fruits, and instrumentalities of violations of mail fraud, in violation of 18 U.S.C. § 1341; wire
  fraud, in violation of 18 U.S.C. § 1343; conspiracy to commit mail and wire fraud, in violation of
  18 U.S.C.' § '1349; and misbranding of drugs and devices, in violation of 21 U.S.C. §§ 331, 333,
  352, relating to a scheme to obtain, distribute, and administer adulterated and/or misbranded drugs
  in order to defraud racetracks by placing and racing horses in races after secretly administering
  such substances to the racing horse (the "Subject Offenses") described as follows:

         1.     Evidence concerning ownership of the Poliseno Target Vehicle, including withoµt
 limitation identification documents, keys, and vehicle registration information.

         2.     Correspondence and records pertaining to the procurement, development,
 manufacture, shipment, purchase, sale, or distribution of adulterated· and/or misbranded drugs
 including, but not limited to envelopes, letters, mailings, electronic mail, chat logs, electronic
 messages, books, ledgers, and records bearing on the production, reproduction, receipt, shipment,
 orders, requests;trades, purchases, or transactions involving misbranded and/or adulterated drugs.

       3.      Information or correspondence pertaining to the procurement, development,
 manufacture, shipment, purchase, sale, 01; dist:¢,bution of adulterated and/or misbranded drugs.

         4.     . Any records of customers, suppliers, manufact11:rers, compounders, employees, or
 other individuals engaged in the procurement, development, manufacture, shipment, purchase,•
 sale, or distribution of adulterated and/or misbranded drugs.

        5.      Any misbranded and/or adulterated drugs (including non-FDA approved drugs),
 pharmaceutical ·ingredients and products that may be used in the production of such products;
 paraphernalia used to administer, compound, or manufacture such products; and all labeling,
 packaging, literature, inserts, and other materials pertaining to such products.

        6. . All business records, contracts, agreements and related correspondence, in
 whatever form, including handwritten and computer generated, involving the acquisition,
 manufacture, development, sale, distribution, and ad.ministration of misbranded, adulterated, or
 unapproved drugs, and any associated business entities pertaining to the illegal purchase,
 possession, and unauthorized distribution of any of drugs, pharmaceutical ingredients and products
 and misbranded and/or adulterated drugs.

         7.      Address books, mailing lists, supplier lists, and any and all documents and records
 pertaining to the preparation, purchase, and acquisition of names or lists of names pertaining to
 the purchasing and selling of any drugs, pharmaceutical ingredients and products, and
 misbranded, adulterated or unapproved drugs.


                                                  1
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 8 of 26 PageID #: 8



     . 8.      Evidence of purchases and sales of drugs, pharmaceutical ingredients and
products and misbranded, adulterated or unapproved drugs, to include not limited to, bank
statements, credit card statements, cancelled checks and checkbooks.




                                               2
Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 9 of 26 PageID #: 9




                      EXHIBIT 1




                                                   I   .
  Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 10 of 26 PageID #: 10




                       .IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 IN THE :MATTER OF THE SEARCH OF:                  Case No. 20-

                            , Hartley, Delaware, Filed Under Seal
 19953



         I, DONALD L. FISHER, a Special Agent with the Federal Bureau of Investigation ("FBI"),

being duly sworn, deposes and states as follows:

I. Introduction and Affiant Background

         1.     I am currently assigned to the investigation ofDONATA POLISENO and LOUIS.

GRASSO (collectively, the "Target.Subjects"), among others, related to a scheme to engage in the

procurement, development, manufacture, shfpment, purchase, sale, or distribution of custom-

made, adulterated .and/or misbranded drugs. ·

         2.    As set forth below, there is probable cause to believe that the Target Subjects are

engaging in a scheme to obtain, distribute, and administer adulterated and/or misbranded drugs in

order to defraud racetracks by placing and racing horses in races after secretly administering such

substances to the racing horse in violation of 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343

(wire fraud); 18 U.S.C. § i349 (conspiracy to commit mail and wire fraud); and 21 U.S.C. §§ 331,

333, 352 (misbranding of drugs and devices) (collectively, the "Subject Offenses").

       3.      I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to the premises ·at                             ~   Hartley,

:Qelaware, 19953 (the "Poliseno Target Premises"), more particularly described in Attachment A.

As outlined below, there is probable cause to believe that evidence, fruits and instrumentalities of
  Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 11 of 26 PageID #: 11




· the above-enumerated offenses - more particularly described in Attac!1ment B - will be found at

the Poliseno Target Premises.

        4.      I am   aSpecial Agent with the FBI and have been for approximately two years. As
such, I am a "federal law enforcement officer" within the meaning of Federal Rule of Criminal

Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and

duly authorized by the Attorney General to request a search warrant. I am currently assigned to

the Eurasian Organized .Crime Task Force, a squad that investigates, among other things,

racketeering and. organized crime and I have be.en personally involved in the invest~gation

described further below. During my time with the FBI, I have participated in investigations of

racketeering enterprises, illegal gambling operations, extortion, unlawful drug trafficking, and

violent crimes, including robbery and, among other things, have conducted or participated iii

surveillance, the execution of search warrants and cellphone location-tracking orders and warrants,

and debriefings of informants. I have also participated in the execution of search warrants for

electronically stored information ("ESI''). I have also participated in the investigation of the

supply, distribution, administration, and testing of prohibited substances within the context of

professional horseracing, ·and of the financing of both that Hlicit activity and the racing of" doped"

horses. Through my training, education and experience, and from my conversations with other

agents involved in this investigation, I have becom~ familia,r with the structure, hierarchies, and

organization of organized. criminal groups and complex criminal networks, and the manner in

which such groups and networks operate to engage in various fraudulent schemes, ·extortion, illegal·

gambling, and other offenses, and the "lingo" and cdded language used by the members and

associates.of such groups and ne~orks. In many of those investigations I participated in the seizure




                                                  2
   Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 12 of 26 PageID #: 12




 of ESI in connection with the execution of those search warrants, and have reviewed ESI, of the

 type requested here.

             5.   This affidavit is based upon my personal knowledge; my.review of documents and

 other evidence; my conversations with other law enforcement personnd; and my training,

 experience and advice received con.cern~g the use of computers in criminal activity and the

 forensic analysis of ESL Because this affidavit is being -submitted for the limited purpose of

 establishing probable cause, it does not include all the facts that I have learned during the course

·· of my investigation. Where the contents of documents and the actions, statements, and

 conversations of others are reported herein, they are reported in substance and in part, except where

 otherwise indicated.

 II. · Probable Cause

     A. Horse Doping Investigation

             6.   Since in or· about 2017, the FBt has been engaged in an investigation (the

 "Investigation'.') into various fraudulent sche.mes centered around professional horseracing and the

 gambling, sale, and breeding of. race horses. Those schemes have involved the provision of

 controlled and banned substances to race horses stabled and raced in the Southern District of' New

 York.and the area around New York City, and misrepresentations to state racing commissions, the

 gambling public, racetracks, and buyers of race horses, among others, regarding the "doping" of

 those anirrials: The Target Subjects of this investigation have engaged in repeated effo~s to obtain,

 distribute, or administer prohibited substances for use in doping horses that they each train, race,

 or treat.

         7.       During the course of the investigation, law enforcement has obtained a judicially

 authorized wiretap from a District Court judge sitting in the Southern Distri_ct of New York.on the

 cellular telephone associated with LOUIS GRASSO (the "Grasso Phone"); multiple aqditional


                                                  3
  Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 13 of 26 PageID #: 13




wiretaps on other Target Subjects of the investigation, all issued by District Court Judges in the

Southern District of New York; numerous pen register orders issued by Magistrate Judges of the

Southern District of New Yark; and grand jury subpoena returns relating to the cellular telephones

associated with GRASSO and POLISENO. M~reover, and as set forth in more detail below, law

enforcement has engaged in multiple undercover purchases of PEDs from both GRASSO and

POLISENO.

        8.     From my participation m this investigation, and based on · my training and

experience, I have learned that drugs may be deemed "misbranded" or "adulterated" for several

reasons, including,_ in relevant part: (1) if the drug is a new animal drug that does not have the

requisite approvals or conditional approvals for use on animals by the . Food and Drug

Administration ("FDA"); (2) if drugs requiring a prescription are administered without a valid

prescription," that is, not in the usual course of a _veterinarian's professional practice, or not .

administered pursuant to any prescription at all; 1 or (3) if a drug's labeling i~ deficient in some

respect, for example, if the label is false or misleading or does not accurately list details regarding

the manufacturer, packer, or d_istributor, the contents ofthe packaging, or directions for use.

        9.     Several legal regimes are of particular relevance given the location of sales and

horseraces in which Target Subjects ate involved:

               a.      The New Yark Gaming Commission has promulgated rules relating to

banned and controlled substances, including N.Y.C.R.R., Title 9, .Section 4043.1, et seq., entitled

"Drugs Prohibited and Other Prohibitions." Section 404 3. These and· related provisions of the New




1 Inrelevant part, drugs may require a prescription based on several factors, including the method
of administration, or if they have the potentiality for_ harmful effect. In such cases, the drug may
only be dispensed upon the lawful written or oral order of a licensed veterinarian in the course of
the veterinarian's professional practice. 21 U.S.C. § 353(f)(l)(A).


                                                  4
      Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 14 of 26 PageID #: 14




    York Code of Rules and Regulations are referred to hereafter as the "New York Rules." These

    'New York Rules incorporate, in part, the bans on substances set forth in the Association of Racing

    Commissioners International's Model Rule ARCl-011-015 Version 7.0 (approved December 9,

    2016). The New York Rules further ban "other doping .agents," defined as "a substance that is not

    described in subdivision (a) of this section or the ARCI Prohibited List, has a pharmacologic

    potentiai to alter materially the performa~ce of a h9rse, had no generally accepted medical use in

    the horse when treated, and is capable at any time of causing      an action or effect, or both, within
    one or more of the blood, cardiovascular, digestive, endocrine, immune, musculoskeletal, nervous,·

    reproductive, respiratory, or urinary mammalian body systems ... ; but ... not~ substance that is

    considered to have no effect on the physiology of a hqrse except to improve nutrition or treat or
                                                                                           .             .

    prevent infections or parasite infestations." Interfering with dnig testing is prohibited by the New
                             .                .

· Yark Rules. See 9 N.Y.C.R.R. 4012.3(a)(2), (b)(3).

                        b.       The New Jersey Administrative Code, section 13:70-14A.l, sets out a list

    of prohibited drugs and "foreign substances," which,·on the day of a race, no horse may carry       m
    its body. That list includes "any drug and/or substance foreign to the natural horse," examples of

    which are provided in the same regulation and include "chemical substances," "stimulants,"

    "depressants ''. "anesthetics " "tranquilizers " "anti-inflammatories " and "Erytbropoietin" (known ·
.       '           '                '              '                     '
    as "epo"). This· and related provisions of the New Jersey Administrative Code are referred to

    hereafter as the ''New Jersey Rules."

            10. ·       :$ased on my training and experience, I have become familiar with particular

    substances used as performance-enhancing drugs ("PEDs") in the world of professional

    horseracing. Those include:




                                                         5
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 15 of 26 PageID #: 15




               a. Customized Analgesics: Referred to as "pain shots" or 'joint blocks," customized

analgesics contain various pain-relieving· substances, including snake venom, used to deaden a

horse's nerves and block pain. Among other things, customized analgesics mask physical injuries

in a racehorse, which can cause a racehorse to overexert itself during periods of intense physical

exercise, and thereby sustain a leg fracture.or break during a race. In this case, and as set forth in

more detail below, such PEDs include snake venom.

               b. Bronchodilators: Referred to by the Target Subjects as "Bronk," or "breather"

drugs, these customized bronchodilators are designed to increase a horse's oxygen intake. Among

other things, bronchodilators lessen fatigue, which cause the racehorse to perform beyond its

natural abilities, thereby increasing the risk of injury while racing.

               c. "Red acid": "Red acid" is a term used by the Target Subjects to refer generally to

customized PEDs designed, in part, to reduce inflammation in joints, thereby imp~oving a ho_rse's

race performance. Similar to customized . analgesics, "red acid," among other things, is

administered to mask physical injuries in racehor'ses, thereby i.p.creasing the risk of injury while

racing.

     B. Poliseno, Grasso, and the Poliseno Target Premises

       · 11.      GRASSO is a veterinarian who creates, produces, and sells adulterated and/or

misbranded PEDs for race horses to horse trainers and owners.

      . 12.       POLISENO operates a veterinary supply store and manages a firm called Equine

Vet Supplies LLC ("Equine"). POLISENO has worked :Vith GRASSO to obtain and distribute

adulterated and/or misbranded drugs, including those created and sold by GRASSO.2



2 On or about February 26, 2020, GRASSO and POLISENO, among others, ·were indicted in a
stiil-sealed indictment filed in the Southern District of New York, United States v. Grasso et al.,
20 Cr. 163.


                                                   6
        Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 16 of 26 PageID #: 16




            13.     The Poliseno Target Premises are located at                                 , Hartley,

    Delaware, 19953. Publicly available property data provided by Kent County, Delaware, confirms

    that the Poliseno Target Premises belong to roLISENO. As set forth in more detail below, and as

    reflected on materials shipped in furtherance of the Subject Offenses, as well as on publicly

    8;Ccessible data provided by Delaware Department of State, Division of Corporations, the Poliseno

    Target Prelllises are also the principal address of Equine, the company through which POLISENO,

    among others, engage in the Subject Offenses.

                    The Target Subjects, including Poliseno, Discuss Illicit Substances_

            14.    POLISENO has had numerous intercepted oral conversations over a cellular

    telephone with GRASSO regarding the supply of drugs to horse trainers and owners. Over cellular·

    phones, POLISENO has also discussed usiJ:ig veterinary licenses associated with GRASSO and

    another veterinarian to obtain·prescription drugs fo~ resale-drugs that POLISENO could not order

    directly insofar as he lacks the license to make orders for those products.

            15.    for example, in or about October 2019, POLISENO discussed with GRASSO, in

    substance and in part, POLISENO's difficulty in obtaining certain drug_s from compounding3

\   pharmacies because he had, up to that point, used the license of another veterinarian (the

    "Deceased Vet"), but that veterinarian had died, threatening POLISENO's ability to continue

    purchasing products under his license: "[IJt tthe Deceased Vet's death] puts me in a lot of trouble.

    Because now that they know he is dead I can't buy it through any suppliers or anything under his ..

    license. You know? ... I just can't _buy from the distributors unless you have a veterinarian license.

    Like I can't buy from Midwest,. MWI, Rapid or any of them unless you have a veterinarian



    3
      "Compounding" refers to the combination or mixing of ingredient substances to create a
    customized mediation.


                                                      7
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 17 of 26 PageID #: 17




license." In that conversation, GRASSO offered to allow POLISENO to use his own veterinary

license in place of the Deceased Vet's license.

        16:     On or about November 1, 2019, POLISENO, on a recorded telephone call over ~e

. Grasso Phone, arranged with GRASSO to order PED components using GRASSO's name and

licensing information, and to ship the drugs to GRASSO, for a later transfer to POLISENO.

                  Illicit Substances are Shipped from the Poliseno Target Premises

        17.     A confidential source ("CS-7")4 , at the direction of law enforcement, has obtained

PEDs from GRASSO multiple times between in or about August 2019 through at least in or about

January 2020, while representing to GRASSO that CS-7 was a horse trainer. CS-7 has

communicated with GRASSO via texts and audio calls. to the Grasso Phone to coordinate the

purchase of these products and to transmit payment information.

        18.     Among the substances CS-7 purchased from GRASSO include a "bleeder"

medication, intended to help abate bleeding in a horse's lungs during strenuous exercise, a

"breathing" medication, intended to help a horse's ability to respire, and bottles of snake or cobra

venom, which are intended to be ip.jected in a horse's joints to de'.1-den the nerves. In all cases, these

drugs were misbranded and adulterated insofar as they are manufactured in non-FDA registered

facilities, bear inadequate labeling information, and GRASSO provided these medications without

conducting any examination of CS-7 's horses to determine if there was any medical need for these

substances (to the extent that any of these drugs could have b~en ·prescribed by a veterinarian,

prescription drugs administered without a valid prescription are misbranded).


4
  CS-7 began cooperating with the investigation in the hope of obtaining a benefit with respect to
a. then-pending state offense that has since resolved, but no promises were made regarding the
outcome of those state charges. CS-7 has no known prior convictions. Information provided by
CS-7 has been corroborated by, among other things, intercepted· wire and electronic
communications~ and agents have found CS-7 to be reliable and credible.


                                                    8
  Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 18 of 26 PageID #: 18




         19..    CS-7 also knew POLISENO and his business from CS-7's work in the racing

 industry prior to work with the FBI and knew POLISENO to be a distributor of PEDs. In the course

 of this investigation, CS-7 has communicated with POLISENO via telephone calls to coordinate

. the purchase of these products.

        20.      Between in or about October 2019 through at least in or about February 2020, CS-

 7 has ordered from POLISENO multiple adulterated and/or misbranded drugs on at least four

 separate occasions. On each of these occasions, the shipments of these products were made using

 packaging indicating _a return address of the_ Poliseno Target Premises. On each occasion, CS-7

 spoke directly with POLISENO to place the order.

              a. For example, on or about October 23, 2019, CS-7 placed two telephone calls to
                      .                                     .

POLISENO. The first went to a voicemail box purporting to be for Deceased Vet's office. The

 second call, ·to the same telephone number, was answered by a woman identifying herself as

POLISENO's wife who was, at that time, in POLISENO's office. POLISENO then took the

telephone and spoke with CS-7, who ~ngaged POLISENO in a discussion of CS-7's purported

need for PEDs for horses under CS-7' s care and control. POLISENO made re.commendations for

particular PEDs, including for an analgesic substance intended to be administered approximately

six hours prior to a race. Subseq~ently, on or about October 26, 2019, POLISENO shipped to CS-

7 a package that contained multiple bottles of the PEDs of the kinds discussed on O<;:,tober 23,

2019, along with an invoice issued by Equine. The return address on the package containing these

drugs was the address of the-Poliseno Target Premises, which was. also listed on the invoice as the

business address of Equine. The invoice contained in the package appeared to have been generated

by a computer and printed on a connected printer. In addition to listing the address of the Poliseno

Target Premises, the invoice listed an email address for use in contacting Equine ·




                                                 9
     Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 19 of 26 PageID #: 19




 (equinevetsupplies@gmail.com), 5 and an indication that this particular purchase would be paid

 for by check.

             b. On or about December 9, 2019, POLISENO; while on a call with CS-7 during

 which CS-7 placed an order for additional PEDs, advised CS-7 regarding the· administration of

 POLISENO's misbranded and adulterated PEDs, explaining that CS-7 should "blast them" six

 hours before the race started. In my training and experience I am aware that when saying "blast

 them," POLISENO· is suggesting that CS-7 administer PEDs· to racehorses via injection.

 POLISENO further agreed to ship to CS-7 an order of "red acid" (an analgesic drug), "Bronk" (a

 bronchodilator), "and two vials of snake venom" (also us~d as an analgesic).

             c. On.or about December 12, 2019, CS-7 received the ordered drugs in a package

 bearing the address of the Poliseno Target Premises as the return address._ Each of tl:iose PEDs was

 adulterated and misbranded for the reasons described above, namely that they were inadequately

 labeled with little information regarding content or directions for use, were provided as

 "prescription" drugs without a valid prescription; and/or were manufactured in non-FDA

 registered facilities. Inside the outermost packaging was a second package sent by "Midwest

 Veterinary Supply" to "Equine Vet Sup~lies" at the Poliseno Target Premises. Inside that interior

 package were the ordered drugs and invoices from Equine. Moreover, this shipment contained

 another computer-generated invoice bearing -substantially the same categories of information
                                       .              '
 described above. Finally, this shipment contained three pages (apparently also printed from a

· computer) reflecting Equine's product list: A photograph reflecting the invoice, the ·product list,

 and the various PEDs received on this day, follows:



 5
  A preservation request has been placed for this account, but the content has not yet been obtained
 via warrant or otherwise.


                                                 10
  Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 20 of 26 PageID #: 20




           d. Notably, the "Bronk" supplied by POLISENO in the December 12 shipment was

in a bottle identical to bottles of the same drug previously purchased from GRASSO. The label of

GRASSO' s "Bronk" was identical to the l~beling of the "Br.onk" provided to CS-7 by POLISENO,

. ind~cating that POLISENO's firm, Equine, is a distributor of, among other drugs, PEDs created
                        .                                                        .
and sold by GRASSO.. Because the December 12, 2019, shipment of PEDs from POLISENO

originated{as did all of POLISENO_'s shipments) from the Poliseno Target Premises, I submit that

this fact establishes that POLIS ENO maintains a supply of GRASSO' s mis branded and adulterated

products at the Poliseno Target Premises, which· POLISENO then ships upon request by

POLISENO's customers.

           e. Most recently, on or about Febmary 6, 2020, CS-7 again received a shipment of

drugs, including "Bronk" in labeling identical to that created and used by GRASSO. Again, these

dmgs were sent in a package listing the Poliserio Target Premises as the return address. Moreover,



                                               11
   Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 21 of 26 PageID #: 21




 this shipment appeared to have been prepared using a cardboard box that previously had been sent

 to the Poliseno Target Premises and to which was affixed with its own shipping label directed to

 the address of Poliseno Target Premises (the "Underlying Label"). However, the name of ~e

 purported recipient on the Underlying Label was not.POLISENO, but rather "Theresa Kothstein~

 DVM," who is listed on publicly available websites as a veterinarian practicing in Delaware. In

 light of the use by POLISENO of the identity of the Deceased Vet, described above, I respectfully

 submit that the Underlying Label indicates that POLISENO. has also used the identity of Dr.·

 Kothstein to receive PEDs or substances for the compounding_ of PEDs at the Poliseno Target

 Premises .

        .21.    Based on the shipments fi.:om the Poliseno Target Premises (and the Underlying

 Label found· in connection with one of' those shipments, described above), and based on my training

.. and experience, there is reason to believe that the Poliseno Target Premises are used to store,

 package, and ship various PEDs, including those promoted and sold by Equine. Moreover, in light

 of the Poliseno Target Premises' status as the principal place of POLISENO's business on behalf

 of Equine, I submit that probable cause exists to believe that the Poliseno Target Premises will

 include evidence reflecting the collection of orders from POLISENO's PED customers,

 POLISENO's recording of those orders (including through the invoicing of such orders), and

 evidence of payment for such order. M_oreover, based on my training and experience, from my

 involvement in this investigation, and as reflected in part above, I further submit that probable

 cause exists to believe that the Poliseno Target Premises will contain correspondence and records ·

pertaining to the procurement, 4evelopment, manufacture, shipment, purchase, sale, or distribution

 of adulterated and/or misbranded drugs including, but not limited to envelopes, letters, mailings,

 electronic mail, chat logs, electronic messages, books, ledgers, and records bearing on th~




                                                 12
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 22 of 26 PageID #: 22




 production, reproduction, receipt, shipment, orders, requests, trades, purchases, or transactions

 involving misbranded and/or adulterated drugs.

     C.
      . Probable Cause Justifying Search of ESI
                                             .


           22.   As discussed above, based on my review of interc~pted communications, I have

 learned that POLISENO has used cellular telephones to send an,d receive communications and to

 place and re~eive phone calls in furtherance of the Subject Offenses. I have further learned that

 individuals -~ay use computers to coordinate details reg_atding the purchase and sale of PED or

. PED component parts among other things, and, in the case of POLISENO, to create product lists_

 and invoices for provision to. their customers. Indeed, the invoices provided to CS-7 not only

 appear to be computer generated, but also reflect an email address specifically associated with

 Equine.

         23.     Based on my training and experience, I know that individuals who _engage in .

 criminal activity of the type described above commonly use electronic devices- to access websites
             ;              .                                               .


 used for illegal activity, communicate with co-con_spirators online, keep track of co-conspirator's

 contact info~mation, or keep a record of illegal transactions or criminal proceeds for future

 reference. As a result, they often store" data on their computers related to their illegal activity: which

 can include logs of online "chats" with co-conspirators, email correspondence, contact information

 of co-conspirators, including telephone numbers, email addresses, and identifiers for instant

 messaging and social medial accounts, or records of illegal transactions _or the disposition of

criminal proceeds.

        24.      Based on my training and experience, I also. know that, where electronic devices

are u_sed in furtherance of criminal actiyity, as they are here, evidence of the criminal activity can

 often be found months or even years after it occurred. This is typically true because:




                                                    13
   Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 23 of 26 PageID #: 23




        •     Electronic files can be stored on a hard drive for years at little or no cost and users thus
              have little in~entive to delete data that may be useful to consult in the future.

        •     Even when a user does choose to delete data, the data can often be recovered months
              or years later with the appropriate forensic tools. When a file is "deleted" on a home
              computer, the data contained in the file does not actually disappear, but instead rem.ains
              on the hard drive, in "slack space," until it is overwritten by new data that cannot be
              stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
              are generally downloaded into a temporary Internet directory or "cache," which is only
              ove~itten as the "cache" fills up and is replaced with more recently viewed Internet
              pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
              depends less on when· the file was created or viewed than on a particular user's
              operating      system, · storage          capacity,       and      computer        habits.

       •      In the event that a user changes computers, the user will typically transfer files from
              the old co_mputer to the new computer, so as not to lose data. In addition~ users often
              keep backups of their data on electronic storage media such as thumb drives, flash
              memory cards, CP-ROMs, or portable hard drives.

       25.       Based oil the foregoing, I iespectfully submit there· is probable cause to believe that

POLISENO and the Target Subjects are engaged in the Subject Offenses, and that evidence of

their criminal activity is likely to be found in the Poliseno °Target Premises and on electronic media

found in the Poliseno Target Premises.

ill. Procedures for Searching ESI

   A. Execution of Warrant for ESI

       26.       Federal Rule of Criminal Proceo.ure 41(e)(2)(B) provides that a warrant to search

for and seize property "may authorize the seizure of ~lectronic storage media or the seizure or

copying of e~ectronically stored information ... for later review." Consistent with Rule 41, this

application requests authorization to seize any computer devices and storage media and transport

them to an appropriate law enforcement facility for review. This is typically necessary for a number

of reasons:

       •      First, the volume of data on computer devices and storage media is ofteri impractical
              for law enforcement personnel to review in its entirety at the search location.




                                                    14
   Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 24 of 26 PageID #: 24




        •    Second, because computer data is particularly vulnerable to inadvertent or intentional
             modification or destruction, computer devices are ideally examined in a controlled
             environment, such as a law enforcement laboratory, where trained personnel, using
             specialized software, can make a forensic copy ·of the storage media that can ~e
             subsequently reviewed in a manner that does not change the underlying ·data.

        •    Third, there are so many types-of computer hardware and software in use today that it
             cari be impossible to bring to the search site all of the necessary technical manuals and
             specialized personnel and equipment potentially required to · safely access the
             underlying; computer data.·                                   ·

        •    Fourth, many factors can complicate and prolong recovery of data from a computer
             device, includ.ing the increasingly· common use of passwords, encryption, or other
             features· or configurations designed to protect or conceal data on the computer, which
             often take considerable time and resources for forensic personnel to detect and resolve.

    B. Review of ESI

       27.       Following seizure of any computer devices and storage media and/or the creation

of forensic image copies, l~w enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, a~ency

personnel assisting the government in this investigation, and outside technical experts under

government control) will review the ESI conta~ed therein for information responsive to the

warrant.

       28.       In conducting this review, law enforceme:r;tt personnel may use various technique~

.to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

       •     surveying directories or folders and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

       •     conducting a file-by-file review by "opening" or reading the first few "pages" of such
             files in order to determine their precise contents (analogous to performing a cursory
             examination of each document in a file cabinet to determine its relevance);

       •     "scanning" storage areas to discover and possibly recover recently deleted data or
             deliberately hidden files;



                                                  15
    Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 25 of 26 PageID #: 25




        •     performing electronic keyword searches through all electronic storage areas to
              determine the existence and location of data potentially related to the subject matter of
              the investigation6;.and

        •     reviewing metadata, system information, configuration files, registry data, and any
              other information reflecting how, when, and by whom the computer was u~ed.

        29.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant. Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from seized devices or storage media to evaluate its contents and to locate all data

responsive to the warrant. ·

    C. Return ofESI

       30.       If the Government determines that the electronic devices are no longer necessary

to retrieve and preserve the.data, and the devices themselves are not subject to seizure pursuant to

Federal Rule of Criminal Procedure 41(c), the Government will return these items, upon request_-

Computer data that is encrypted or -unreadable will not be returned unless law enforcement

personnel have determined that the data is not (i) an ~trumentality of the Subject Offenses, (ii) a
                                       .                          .

fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence

of the Subject Offenses.

IV. Conclusion

       31.       Based on the foregoing, I submit that probable cause exists to believe that the

Poliseno Target Premises, described in Attachment A, contain the items listed in Attachment B,




6 Keyword searches alone are typically inadequate to detect all relevant data. For one thing,
keyword searches work only for text data, yet many types of files, such as images and videos, do
not store data as searchable text. Moreover, even as to text data, there may be information properly
subject to seizure but that is not captured by a keyword search because the information does not
contain the keywords being searched.


                                                   16
     Case 1:20-mj-00057 Document 2 Filed 03/09/20 Page 26 of 26 PageID #: 26
         ,r   I,




which are believed to be evidence, fruits, property d_esigned for use, intended for· use, or used in

committingviolationsofl8U.S.C. § 1341 (mail fraud); 18U.S.C. § 1343 (wire fraud); 18U.S.C.

§ 1349 (conspiracy to commit mail and wire fraud); and 21 U.S.C. §§ 331, 333, 352 (misbranding

of drugs and devices).
                                                            .                         .
         32.·      In light of the confidential nature of the continuing investigation, I- respectfully

request that this affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.

         33.       Bas'='.d on my training and experieace and my participation in this investigation, I

·have learned ~at horse trainers, and those involved in the racehorse mdustry", commonly arise anci

tend to their horses in the very early morning hours (prior to 6 a.m.). Consequently, I respec:tfully

request that the search warrant permi~ law enforcement agents to. execute the search in the very
           .     .              .

early morning hours (prior to 6 a.m.) in order to ensure that the search. is completed.

contemporaneously with other planned searches that are likely to be executed in the early morning

hours   as part of this inve~gation, to prevent any de



                                               Special Agent
                                               Federal Bureau of Investigation
Sworn to before me on
 "o, day of March, 2020
--




                                                   17
